1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     TASHAMI SIMS                                           Case No. 2:19-cv-00016-RFB-CWH

10                                          Plaintiff,               ORDER
             v.
11
      ARAMARK, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Clark County Detention Center,

17   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an

18   application to proceed in forma pauperis. (ECF No. 1-1, 4).

19          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

20   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

21   proceed in forma pauperis and attach both an inmate account statement for the past six

22   months and a properly executed financial certificate. Plaintiff has not submitted an inmate

23   account statement. (See ECF No. 4). Therefore, the in forma pauperis application is

24   denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

25   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

26   will be granted one final opportunity to cure the deficiencies of his application to proceed

27   in forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

28   chooses to file a new application to proceed in forma pauperis he must file a fully complete

                                                         1
1
     application to proceed in forma pauperis, including an inmate account statement for the
2
     past six months and a properly executed financial certificate.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
5
     in forma pauperis (ECF No. 4) is DENIED without prejudice to file a new application.
6
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
7
     approved form application to proceed in forma pauperis by a prisoner, as well as the
8
     document entitled information and instructions for filing an in forma pauperis application.
9
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
10
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
11
     the correct form with complete financial attachments in compliance with 28 U.S.C. §
12
     1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
13
     fee and the $50 administrative fee).
14
            IT IS FURTHER ORDERED that failure to timely comply with this order will result
15
     in a recommendation that the case be dismissed without prejudice.
16
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
17
     (ECF No. 1-1), but shall not file it at this time.
18

19          DATED: February 6, 2019

20

21
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                     2
